DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 27, last line of page (paragraph 72), “or stuck of a connected umbrella tarp” should be changed to --or stuck connected umbrella tarp--.
Appropriate correction is required.

Claim Objections
Claims 2, 6 and 12 are objected to because of the following informalities:
Claim 2, lines 2 and 4, “internal axis structure” should be changed to --central axis structure--.
Claim 6, “one or more light emitters” should be changed to --said one or more light emitters--. 
Claim 12, line 3, “said support structures” should be changed to --said secondary support structures--.
Claim 12, lines 3-4, “said plurality of support structures: should be changed to --said plurality of secondary support structures--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,224,269 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a retractable umbrella frame comprising a base body structure, a central axis structure, a plurality of secondary support structures, a skeletal frame structure, one or more guide structures, and a canopy that have the same structure/details/features.
Claims 1-10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,224,269 B2 in view of Boyington (US-8,485,207 B1). As discussed above, the patent teaches all of the claimed elements, but lacks one or more light emitters.  Boyington teaches an umbrella comprising a base body structure (seen in FIG. 6), wherein one or more light emitters (108) are coupled thereto; wherein said one or more light emitters comprise light-emitting diodes (LEDs) (col. 2, lines 4-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more light emitters, as taught by Boyington, so that the user could see in the dark when using the umbrella.   
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,224,269 B2 in view of Li (US-2010/0132751 A1).  As discussed above, the patent teaches all of the claimed elements, but lacks an actuator and one or more electronic control features, wherein the electronic control features comprise at least one wind speed detector.  Li comprises an umbrella comprising one or more electronic control features configured to communicate with an actuator (30), said one or more electronic control features comprise at least one wind speed detector (22), wherein said at least one wind speed detector is configured to communicate with said actuator to automatically retract said plurality of arms of said skeletal frame structure into said base body structure when said wind speed detector detects wind speed sufficient to damage said retractable umbrella frame device when said device is in an extended position (paragraph 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wind speed detector, such as that taught by Li, so that the umbrella could be automatically closed when the wind speed passes a certain threshold, thus preventing damage to the umbrella of injury to surrounding users.  

Claims 11, 12, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,888,144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a retractable umbrella frame comprising a base body structure, a central axis structure, a plurality of secondary support structures, a skeletal frame structure, one or more guide structures, and a canopy that have the same structure/details/features.
Claims 1-10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,888,144 B2 in view of Boyington (US-8,485,207 B1). As discussed above, the patent teaches all of the claimed elements, but lacks one or more light emitters.  Boyington teaches an umbrella comprising a base body structure (seen in FIG. 6), wherein one or more light emitters (108) are coupled thereto; wherein said one or more light emitters comprise light-emitting diodes (LEDs) (col. 2, lines 4-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more light emitters, as taught by Boyington, so that the user could see in the dark when using the umbrella.   
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,888,144 B2 in view of Li (US-2010/0132751 A1).  As discussed above, the patent teaches all of the claimed elements, but lacks an actuator and one or more electronic control features, wherein the electronic control features comprise at least one wind speed detector.  Li comprises an umbrella comprising one or more electronic control features configured to communicate with an actuator (30), said one or more electronic control features comprise at least one wind speed detector (22), wherein said at least one wind speed detector is configured to communicate with said actuator to automatically retract said plurality of arms of said skeletal frame structure into said base body structure when said wind speed detector detects wind speed sufficient to damage said retractable umbrella frame device when said device is in an extended position (paragraph 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wind speed detector, such as that taught by Li, so that the umbrella could be automatically closed when the wind speed passes a certain threshold, thus preventing damage to the umbrella of injury to surrounding users.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (US-9,526,306 B2).
Claim 11: Fitzgerald et al. discloses a retractable umbrella frame device, comprising: a base body structure (103), said base body structure comprising a first end (102), a second end (end opposite end 102, near 104a), and a central axis structure (202), said central axis structure substantially57 spanning the length between said first end and said second end (as partially seen in FIG. 2); a plurality of secondary support structures (104a, 104b) connected to said base body structure between said first end and said second end, wherein at least two support structures in said plurality of support structures are spaced apart from one another (as seen in FIG. 1); and a skeletal umbrella structure, said skeletal umbrella structure comprising a plurality of arms (106), each arm in said plurality of arms comprising a connected end and a free end, said connected ends moveably connected to said central axis structure (via 201) such that travel of said connected ends from said second end to said first end retracts said plurality of arms into said base body structure and travel of said connected ends from said first end to said second end extends said plurality of arms from said base body structure (col. 3, lines 44-57); an umbrella canopy (107) connected to said skeletal umbrella structure, said umbrella canopy comprising one or more canopy slits (110).
Claim 12: Fitzgerald et al. discloses a support cage (comprised of 16, 19, 20) connected to at least one of said secondary support structures (104a) in said plurality of support structures.
Claim 15: Fitzgerald et al. discloses each secondary support structure in said plurality of secondary support structures as comprising a ring structure (as seen in FIG.1, both 104a and 104b have at least one ring component that makes up part of each secondary support structure)).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deibert (US-3,706,160).
Deibert discloses retractable umbrella frame device, comprising: a base body structure (26, 38), said base body structure comprising a first end (located towards the ground/object on which the umbrella is placed), a second end (top of 38), and a length between said first end and said second end, said base body structure comprising at least one solid support wall (majority of 38 and 26) between said first end and said second end and at least one opening (as seen in FIG. 6, there is an opening near the first end of 26 through which 52 and 56 pass) between said first end and said second end; a central axis structure (72/30), said central axis structure at least partially surrounded by said base body structure (30 is always surrounded by 26/38 and 72 is surrounded by 26/38 when the umbrella is in the closed position) and substantially spanning said length of said base body structure from said first end to said second end (as seen in FIG. 6); and a skeletal frame structure, said skeletal frame structure comprising a plurality of arms (16), each arm in said plurality of arms comprising a connected end (64) and a free end (opposite 64), said connected ends moveably connected to said central axis structure (via 66) such that travel of said connected ends from said second end to said first end retracts said plurality of arms into said base body structure (FIG. 6) and travel of said connected ends from said first end to said second end extends said plurality of arms from said base body structure (FIGS. 2-4 and 7); and an actuator (62, 52, 56, 58, 60) configured to retract said plurality of arms of said skeletal frame structure into said base body structure; and one or more electronic control features (“thermostatically controlled device”; col. 4, lines 11-16) configured to communicate with said actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deibert (US-3,706,160) as applied to claim 18 above, and further in view of Li (US-2010/0132751 A1).
Deibert is discussed above but lacks the one or more electronic control features as comprising at least one wind speed detector.  Li comprises an umbrella comprising one or more electronic control features configured to communicate with an actuator (30), said one or more electronic control features comprise at least one wind speed detector (22), wherein said at least one wind speed detector is configured to communicate with said actuator to automatically retract said plurality of arms of said skeletal frame structure into said base body structure when said wind speed detector detects wind speed sufficient to damage said retractable umbrella frame device when said device is in an extended position (paragraph 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deibert to include a wind speed detector, such as that taught by Li, so that the umbrella could be automatically closed when the wind speed passes a certain threshold, thus preventing damage to the umbrella of injury to surrounding users.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US-9,526,306 B2) as applied to claim 11 above, and further in view of Boyington (US-8,485,207 B1).
Fitzgerald et al. is discussed above and teaches the secondary support structures as comprising various objects/couplers (16/19, 24), but lacks one or more light emitters.  Boyington teaches an umbrella comprising a base body structure (seen in FIG. 6), wherein one or more light emitters (108) are coupled thereto; wherein said one or more light emitters comprise light-emitting diodes (LEDs) (col. 2, lines 4-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzgerald et al. to include one or more light emitters, as taught by Boyington, so that the user could see in the dark when using the umbrella. 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US-9,526,306 B2) in view of Boyington (US-8,485,207 B1).
Claims 1 and 3: Fitzgerald et al. teaches a retractable umbrella frame device, comprising: a base body structure (103), said base body structure comprising a first end (102), a second end (end opposite end 102, near 104a), and a length between said fist end and said second end; a central axis structure (202), said central axis structure at least partially surrounded by said base body structure (as seen in FIGS. 2-4) and substantially57 spanning the length between said first end and said second end (as partially seen in FIG. 2); a plurality of secondary support structures (104a, 104b/21) connected to said base body structure between said first end and said second end; and a skeletal umbrella structure, said skeletal umbrella structure comprising a plurality of arms (106), each arm in said plurality of arms comprising a connected end and a free end, said connected ends moveably connected to said central axis structure (via 201) such that travel of said connected ends from said second end to said first end retracts said plurality of arms into said base body structure and travel of said connected ends from said first end to said second end extends said plurality of arms from said base body structure (col. 3, lines 44-57); and an umbrella canopy (107) connected to said skeletal umbrella structure.
Fitzgerald et al. teaches the secondary support structures as comprising various objects/couplers (16/19, 24), but lacks one or more light emitters.  Boyington teaches an umbrella comprising a base body structure (seen in FIG. 6), wherein one or more light emitters (108) are coupled thereto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzgerald et al. to include one or more light emitters, as taught by Boyington, so that the user could see in the dark when using the umbrella. 
Claim 2: Fitzgerald et al. teaches said central axis structure as further comprising a movement component (201) at least partially internal to said55 central axis structure axis structure, wherein at least one arm in said plurality of arms is connected to said movement component (as seen in FIG. 3; col. 3, lines 44-46).
Claims 4-6: Boyington teaches said one or more light emitters as comprising both horizontal and vertical light emitters (as seen in FIG. 6, some of the light emitters shine outwardly from the pole horizontally and some light emitters shine downwardly along the pole).
Claim 7: Boyington teaches said one or more light emitters as comprising light-emitting diodes (LEDs) (col. 2, lines 4-8).
Claim 8: Fitzgerald et al. teaches an actuator (26/36) configured to retract said plurality of arms of said skeletal frame structure into said base body structure (col. 4, lines 47-62).

Allowable Subject Matter
Claims 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and upon filing of the proper terminal disclaimer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636